DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2021 has been entered.  Claim 9 is canceled.  Claims 1-8 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The recitations “a longitudinal axis” and “the longitudinal axis of the channel” (at lines 42 & 44) are believed to be in error for - - a longitudinal channel axis - - and - - the longitudinal channel axis - -, respectively.  There is another longitudinal axis recited at line 14, and the foregoing suggestion ensures a clear distinction between the two recited longitudinal axes.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mancini 20100083664 in view of Koshoffer 20060213180.
Regarding Independent Claim 1, Mancini teaches a turbine engine (Fig. 1), comprising: 
an outer casing (35); 
a flame tube connected to and disposed within the outer casing (Fig. 2, as follows), the flame tube comprising: 
an inner wall (33) having a first end (at head end of combustor) and a second end (at turbine nozzle end of combustor); and 
an outer wall (32) having a first end (at head end of combustor) and a second end (at turbine nozzle end of combustor), wherein the inner and outer walls define:

an axial portion of the flame tube that extends along a longitudinal axis (axial portion of 30 along axis 40), the longitudinal axis extending parallel to the rotational axis of the turbine engine (axis 40 is parallel to axis of engine in Fig. 1), the axial portion including an outlet of the flame tube located adjacent the second end of the inner wall and the second end of the outer wall (at 38), 
a chamber base extending between the inner and outer walls (see Fig. 1: Annotated Fig. 3 from Mancini below), the chamber base coupled to the first end of the inner wall and to the first end of the outer wall such that the chamber base is located at the inlet of the flame tube; and 
a fuel injection system (Fig. 2, element 52, which is interpreted to include structure identified below in Fig. 1: Annotated Fig. 3 from Mancini as well as 94, 122, fuel conduit 130 and supporting structure between the casing and the combustor) configured to inject fuel in the flame tube via the inlet of the flame tube, the fuel injection system attached to the chamber base and located between the chamber base and the outer casing (see Fig. 3), the injection system comprising: 
2a connection structure disposed in an opening in the chamber base (see Fig. 1: Annotated Fig. 3 from Mancini below); 
an injection pipe (see Fig. 1: Annotated Fig. 3 from Mancini below); 
an injector body extending along and arranged around an injector axis (see Fig. 1: Annotated Fig. 3 from Mancini below), the injector body surrounding the injection pipe, the injector axis extending parallel to the radial axis (annotated 
twists arranged around an implantation axis, the implantation axis being parallel to the injector axis (72,74 arranged around implantation axis parallel to injector axis); and 
Mancini fails to expressly teach an air manifold arranged around the injection pipe and connected to the injector body, the air manifold comprising a cylindrical part and a channel defining an opening extending from the cylindrical part, the cylindrical part arranged around the injector axis, the channel extending along a longitudinal axis that is parallel to the rotational axis of the turbine engine and perpendicular to the injector axis, the channel configured to direct air flow along the longitudinal axis of the channel and into the cylindrical part, the air manifold located between the injector body and the outer casing such that air initially flows into the channel defining the opening to the cylindrical part and around the implantation axis within the cylindrical part and subsequently flows from the cylindrical part into the injector body and to the twists.
Koshoffer teaches a combustion chamber of a gas turbine engine (Fig. 2, the augmentor section of the gas turbine engine is a combustion chamber because fuel and oxidant are mixed and combusted therein), the combustion chamber having a fuel injection system (Figs. 2, 5, & 8, comprising scoop/housing 80/82, fuel injector 86, and swirler 78) with an air manifold (scoop/housing 80/82) arranged to provide air for the injection pipe (see Fig. 2), the air manifold comprising a cylindrical part (Fig. 5, portion 67) and a channel defining an opening extending from the cylindrical part (scoop 80), the cylindrical part arranged around the injector axis (see Fig. 2), the channel extending along a longitudinal axis that is parallel to the rotational axis of the turbine engine and perpendicular to the injector axis (see Fig. 2), the channel configured to direct air flow along the longitudinal axis of the channel and into the cylindrical part (air from scoop 80 provided to portion 67), the air manifold configured such that air initially flows into the channel defining the opening to the cylindrical part (from scoop 80 to portion 67) and around the implantation axis within the cylindrical part (around axis 70) and subsequently flows from the cylindrical part (see Fig. 2).


    PNG
    media_image1.png
    824
    1034
    media_image1.png
    Greyscale

Figure 1: Fig. 3 from Mancini
Regarding Dependent Claim 2, Mancini in view of Koshoffer teaches the invention as claimed and as discussed above for claim 1, and Koshoffer further teaches the channel defining the opening comprises a straight part which extends tangentially to the cylindrical part (see Koshoffer Fig. 5, inlet portion extending tangentially along wall 84) and a divergent part extending from the cylindrical part (inlet portion shown in Fig. 5 is divergent and extends from the cylindrical part 82).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mancini in view of Koshoffer’s turbine engine such that the channel defining the opening comprises a straight part which extends tangentially to the cylindrical part and a divergent part extending from the cylindrical part, as taught by Koshoffer, for the reasons cited above for claim 1.
Dependent Claim 3, Mancini in view of Koshoffer teaches the invention as claimed and as discussed above for claim 1, and Koshoffer further teaches the cylindrical part has a constant radius around the injector axis (see Fig. 5 of Koshoffer, constant radius around at least a portion of cylindrical part 82). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mancini in view of Koshoffer’s turbine engine such that the cylindrical part has a constant radius around the injector axis, as taught by Koshoffer, for the reasons cited above for claim 1.
Regarding Dependent Claim 4, Mancini in view of Koshoffer teaches the invention as claimed and as discussed above for claim 1, and Koshoffer further teaches the cylindrical part has an increasing radius around the injector axis (see Fig. 5 of Koshoffer, cylindrical part 82 has an increasing radius around injector axis 70 over at least a portion where cylindrical part 82 transitions to wall 84, and where it transitions to the corresponding wall on the other side of scoop 80 from wall 84).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mancini in view of Koshoffer’s turbine engine such that the cylindrical part has an increasing radius around the injector axis, as taught by Koshoffer, for the reasons cited above for claim 1.
Regarding Dependent Claim 5, Mancini in view of Koshoffer teaches the invention as claimed and as discussed above for claim 1, and Koshoffer further teaches the opening has a cross-sectional shape which is one of circular and rectangular (see Koshoffer Fig. 8, opening 66 is rectangular).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mancini in view of Koshoffer’s turbine engine such that the opening has a cross-sectional shape which is one of circular and rectangular, as taught by Koshoffer, for the reasons cited above for claim 1.
Regarding Dependent Claim 6, Mancini in view of Koshoffer teaches the invention as claimed and as discussed above for claim 1, and Mancini further teaches the flame tube is 
Regarding Dependent Claim 7, Mancini in view of Koshoffer teaches the invention as claimed and as discussed above for claim 1, and Mancini further teaches the injector axis is coaxial with the radial axis of the radial portion (injector axis is coaxial with axis 36).
Regarding Dependent Claim 8, Mancini in view of Koshoffer teaches the invention as claimed and as discussed above for claim 1, and Mancini further teaches the flame tube further comprises a bend portion extending between and connecting the radial portion and the axial portion (bend portion of tube defined by 32, 33 where tube transitions from radial orientation parallel to axis 36 and axial portion parallel to axis 40).

Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered and they are persuasive in part and unpersuasive in part.
Applicant’s arguments concerning the previous rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of Applicant’s amendments to the claims.  The rejections under 35 U.S.C. 112(b) have been withdrawn. 
Applicant’s argument (pp. 7-8 of Remarks) that Koshoffer fails to teach the air manifold as claimed because Koshoffer’s swirler is disposed within the scoop/housing and below the fuel injector and that the air manifold is positioned between the injector body and the outer casing to provide the sequential air flow to various components as claimed is unpersuasive.  Koshoffer is relied upon merely for the scoop/housing structure, not for the swirler itself.  The scoop/housing structure is positioned between the combustion chamber (liner 100) and the casing (36) and around the injector axis (as seen in Koshoffer Fig. 2).  The purpose of Koshoffer’s scoop/housing is to scoop compressed air to provide it for swirling in an injector assembly.  Including Koshoffer’s scoop/housing in Mancini’s combustor (which has to redirect compressed air substantially 90° from the compressor diffuser into the combustion chamber in the same manner that Koshoffer has to redirect air from the passage 24 into the augmentor 44) will have the same effect as the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741